COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  TEXAS COMMISSION ON                            §             No. 08-20-00239-CV
  ENVIRONMENTAL QUALITY AND
  THE CITY OF DRIPPING SPRINGS,                  §                Appeal from the

                       Appellants,               §              345th District Court

  v.                                             §            of Travis County, Texas

  SAVE OUR SPRINGS ALLIANCE, INC.,               §           (TC# D-1-GN-19-003030)

                        Appellee.                §

                                                 §

                                          ORDER

       The Court on its own motion, VACATES the October 21, 2021 submission and oral

argument setting. The above styled and numbered cause will be rescheduled at a later date.

       IT IS SO ORDERED this 19th day of October, 2021.


                                                     PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.